Citation Nr: 1452837	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-26 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 1971.  He died in September 2013.  The appellant, the Veteran's surviving spouse, seeks benefits as a properly substituted claimant. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an June 2010 decision by the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of history, the Veteran filed a claim of entitlement to service connection for Parkinson's disease and skin cancer to include as due to herbicide exposure in service.  The RO denied the Veteran's claim in a June 2010 decision.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal on this issue, but died in September 2013, before the Board issued a decision on his appeal on the merits.  

The appellant subsequently submitted a request for substitution in October 2013 and she was properly substituted as the claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008).  The Board notes that after the appellant was substituted as the claimant in October 2013, additional pertinent evidence was associated with the claims file including a November 2013 statement by the appellant, a July 2014 search request to National Personnel Records Center (NPRC) for the Veteran's temporary duty orders, a September 2014 response from NPRC (no temporary duty records found), additional service personnel records, a map of Korea, and an RO memorandum concerning the formal finding of unavailability of Agent Orange verification.  The RO issued a statement of the case in October 2014 which addressed a dependency and indemnity compensation claim and accrued benefits claim.  The statement of the case did not address the pending claims for service connection.  Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the appellant when additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal has been certified and transferred to the Board.  As these requirements have not been satisfied, a remand is required in order to ensure due process to the appellant.

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, the AOJ should readjudicate the claims for service connection for Parkinson's disease and skin cancer to include as due to herbicide exposure in service in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



